PER CURIAM.
The plaintiffs sue to recover the value of legal' services performed by them in an action brought on behalf of defendant’s intestate in his lifetime against one Kohn for personal injuries, in which case the intestate discharged plaintiffs and substituted another attorney. The plaintiffs detailed the- services rendered by them and' recovered a judgment in the sum of $250. We think the value of the services has been overestimated and that $75 would be fair compensation.
The judgment will be reversed, and a new trial ordered, with costs-to appellant to abide the event, unless the plaintiffs stipulate to reduce the judgment to the sum of $75, in which event the judgment, as-reduced, will be affirmed, without costs of this appeal to either party.